                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 EDWARD PINCHON,

          Petitioner,                             Case No. 3:16-cv-03031
                                                  Honorable Laurie J. Michelson
 v.                                               Magistrate Judge Alistair E. Newbern

 RUSSELL WASHBURN,

          Respondent.


   OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [41] AND DENYING AMENDED PETITION FOR WRIT OF HABEAS CORPUS
                             [25]


         In 1998, a Tennessee jury found Edward Pinchon guilty of murder. Pinchon was only

17 years old when the murder took place. Without accounting for how the mitigating qualities

of Pinchon’s youth might affect his prison term, Pinchon was sentenced to “imprisonment for

life.” Under Tennessee law, “imprisonment for life” is, at a minimum, 51 years in prison. Thus,

Pinchon’s earliest release will come at age 68. Worst case, he will be 77 before he is released.

         Over a decade after Pinchon’s conviction, the Supreme Court decided Miller v.

Alabama, 567 U.S. 460 (2012). There, the Supreme Court held that the Eighth Amendment

prohibits automatically sentencing juvenile offenders—even murderers—to life in prison

without the possibility of parole. Id. at 465. “Mandatory life without parole for a juvenile

precludes consideration of his chronological age and its hallmark features—among them,

immaturity, impetuosity, and failure to appreciate risks and consequences,” the Court

explained. Id. at 477. “It prevents taking into account the family and home environment that

surrounds him—and from which he cannot usually extricate himself—no matter how brutal or



      Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 1 of 23 PageID #: 425
dysfunctional.” Id. “It neglects the circumstances of the homicide offense, including the extent

of his participation in the conduct and the way familial and peer pressures may have affected

him.” Id. And mandatory life without parole “disregards the possibility of rehabilitation even

when the circumstances most suggest it.” Id.

         Based on Miller, Pinchon asked the Tennessee courts to grant him relief. The Tennessee

Court of Criminal Appeals reasoned that Miller prohibited mandatory life-without-parole

sentences for juvenile offenders and while Pinchon was a juvenile offender, his sentence was

not life without parole. So the Tennessee Court of Criminal Appeals denied Pinchon’s Miller

claim.

         Pinchon then turned to federal court, seeking a writ of habeas corpus. This Court

referred all pretrial matters to Magistrate Judge Alistair E. Newbern. Although there are strong

arguments that Miller’s holding extends to Pinchon’s lengthy sentence, 28 U.S.C. § 2254(d)

greatly restricts a federal court’s ability to second guess state court decisions. Magistrate Judge

Newbern recognized this, and in a thorough and well-reasoned report, she recommends that

Pinchon’s petition be denied under § 2254(d).

         Both Pinchon and Warden Russell Washburn have filed objections to the Magistrate

Judge’s report and recommendation. For the reasons that follow, the Court will overrule these

objections and adopt the Magistrate Judge’s report.

                                                I.

                                                A.

         Pinchon faced challenges growing up. He came from a poor family and school records

indicate that his home was “extremely inadequate.” (See Doc. 25, PageID.88.) Pinchon

attended a special-needs school and his formal education ended in the 10th grade. Pinchon v.
                                                2

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 2 of 23 PageID #: 426
State, No. M2003-00816-CCA-R3PC, 2004 WL 193055, at *1 (Tenn. Crim. App. Jan. 28,

2004). And according to one psychological examiner, Pinchon’s IQ was (and is) in the upper

60s, which corresponds to mild mental retardation. Id. at *2.

       When Pinchon was 17 years old, he somehow got involved in a sexual relationship with

a man in his 40s, Leslie Handy. State v. Pinchon, No. M1999-00994-CCA-R3CD, 2000 WL

284071, at *1 (Tenn. Crim. App. Mar. 17, 2000). Handy occasionally bought clothes for

Pinchon, and Pinchon would stay at Handy’s place about five nights a week. Id. Although it is

not clear how much of this evidence was presented at trial, Pinchon says that Handy took

advantage of his “many vulnerabilities, i.e., youth, poverty, and intellectual disability” and

“essentially paid Pinchon for sex by buying him clothes and giving him food and a place to

sleep.” (Doc. 25, PageID.88.)

       On April 21, 1997, Handy was killed. That day, Pinchon and three other boys arrived

at Handy’s place. Pinchon, 2000 WL 284071, at *1. According to a neighbor who was over at

Handy’s at the time, after Pinchon and Handy wrestled playfully, Pinchon went and retrieved

a shotgun. Id. Handy told Pinchon to stop acting foolish, and Pinchon said he would “bust

[Handy’s] head to the fat.” Id. But ultimately, Pinchon put the shotgun away and he and the

three other boys left. Id. A few minutes later, Handy’s phone rang and the neighbor who was

still over at Handy’s answered. Id. Pinchon was on the line. Id. He told the neighbor that he

wanted to speak to Handy and that he was “going to kill that bitch.” Id. About 15 minutes later,

Pinchon and his three companions returned to Handy’s; the neighbor was still there, and,

according to her, Pinchon said, “How much you bet I won’t kill that g-d_____ bitch?” Id.

Pinchon pulled out a .22 pistol, which prompted the neighbor to leave. Id. About 10 seconds

later, she heard a gunshot; shortly after that, she heard more gunshots. Id. Pinchon and two of
                                               3

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 3 of 23 PageID #: 427
the companions would later say that the fourth person with them, Josh Graham, argued with

Handy and that they saw Graham run to the car with the .22 pistol. Id. at *2.

       Over a year after Handy’s death, the State of Tennessee arrested Pinchon. Pinchon,

2000 WL 284071, at *3. At trial, the neighbor testified as described above, and Pinchon and

two of the companions implicated Graham. Id. at *2. It appears that Graham did not testify

because he had since been murdered. Id. at *2. In September 1998, a Tennessee jury convicted

Pinchon of first-degree murder. (Doc. 27-2, PageID.279.)

       Pinchon was sentenced to “imprisonment for life.” Under Tennessee law, a person

convicted of first-degree murder can receive one of three sentences: death, life in prison

without the possibility of parole, and imprisonment for life. Tenn. Code 39-13-202(b) (1997).

Because Pinchon was a juvenile at the time of Handy’s death, he was not eligible for the death

penalty. Tenn. Code § 37-1-134(a)(1) (1997). And the State of Tennessee did not seek life in

prison without the possibility of parole. Pinchon, 2000 WL 284071, at *4. So, by default,

Pinchon was sentenced to “imprisonment for life,” which is sometimes more simply referred

to as “life.” As such, the mitigating qualities of Pinchon’s youth were not factored into his

sentence. And while it may not have been completely settled at the time, it is now clear that a

Tennessee life sentence is 60 years in prison, with the possibility of credits reducing the time

to 51 years. See Brown v. Jordan, 563 S.W.3d 196, 200–01 (Tenn. 2018); see also Vaughn v.

State, 202 S.W.3d 106, 118–19 (Tenn. 2006) (discussing amendments to “life” statute). Thus,

at the earliest, Pinchon will be released when he is 68 years old; at the latest, he will be released

when he is 77.

       In the years that followed, Pinchon made several attempts to challenge his conviction.

He appealed without success. See Pinchon v. State, No. M2003-00816-CCA-R3PC, 2004 WL
                                                 4

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 4 of 23 PageID #: 428
193055, at *1 (Tenn. Crim. App. Jan. 28, 2004) (summarizing direct appeal). And he sought

post-conviction relief in state court without success. See Pinchon v. Myers, 615 F.3d 631, 637–

38 (6th Cir. 2010) (summarizing procedural history). He also filed two petitions for a writ of

habeas corpus in federal court, also without success. See id.

                                               B.

       Over a decade after Pinchon was sentenced, a pair of Supreme Court cases opened the

door for Pinchon to challenge his sentence. In 2012, the U.S. Supreme Court decided Miller v.

Alabama. There, the Court “h[e]ld that mandatory life without parole for those under the age

of 18 at the time of their crimes violates the Eighth Amendment’s prohibition on ‘cruel and

unusual punishments.’” 567 U.S. 460, 465 (2012). Part of the rationale for this holding was

that sentencing a juvenile to die in prison is a determination that the juvenile cannot change;

“but,” the Supreme Court explained, “incorrigibility is inconsistent with youth.” Id. at 473; see

also id. at 471 (explaining that “juveniles have diminished culpability and greater prospects

for reform” than adults). And in 2016, the U.S. Supreme Court decided Montgomery v.

Louisiana. There, the Court held that Miller’s holding applied retroactively, i.e., it applied to

criminal sentences that were already final at the time Miller was decided. 136 S. Ct. 718, 725,

736 (2016).

       Shortly after Montgomery was decided, Pinchon sought to reopen his state post-

conviction proceedings. In denying Pinchon’s motion, the state trial court stated, “because

[Pinchon] was sentenced to life and retains the possibility of release, [his] sentence is not a

violation of the constitutional right provided in Miller.” (Doc. 27-1, PageID.195.)

       Pinchon then turned to the Tennessee Court of Criminal Appeals. Precisely what that

court said is critical here, so it is worthwhile to quote liberally from the Tennessee court’s
                                               5

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 5 of 23 PageID #: 429
opinion. (Doc. 27-1, PageID.249–250.) Acknowledging Montgomery, the court stated, “It is

clear that Miller’s prohibition on mandatory life-without-parole sentences for juvenile

offenders is a new substantive rule requiring retroactive application to cases on state collateral

review.” (Id. at PageID.250.) But, said the court, Pinchon “was not sentenced to life without

the possibility of parole; he was sentenced to life.” (Id.) And, the Tennessee appellate court

explained, a sentence of life “carries the possibility of release, albeit after fifty-one years.”

(Id.) “[Pinchon] did not receive a mandatory sentence of life without the possibility of parole,

as contemplated by Miller,” the court added. (Id.) And quoting one of its earlier decisions, the

Tennessee Court of Criminal Appeals then concluded, “While the next logical step may be to

extend protection to these types of sentences, that is not the precedent which now exists. We

are not compelled to grant [Pinchon’s] request to expand the meaning of the Miller holding.”

(Id. (quoting Perry v. State, No. W2013-00901-CCA-R3PC, 2014 WL 1377579, at *5 (Tenn.

Crim. App. Apr. 7, 2014)).)

                                               C.

       Pinchon then proceeded to federal court, again petitioning for a writ of habeas corpus.

Because this was Pinchon’s third application for the writ, Pinchon needed to “move in the

appropriate court of appeals for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b)(3)(A).

       In authorizing Pinchon to file a successive petition, the Sixth Circuit explained, “The

‘central intuition’ and mandate of Miller and Montgomery is that sentencing courts must

consider a ‘juvenile’s special circumstances’ because ‘children who commit even heinous

crimes are capable of change’ and, in all but the most extreme circumstances, are required to

have ‘hope for some years of life outside prison walls.’” In re Pinchon, No. 17-5104, 2017
                                                6

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 6 of 23 PageID #: 430
WL 11037420, at *2 (6th Cir. Aug. 18, 2017). The Court concluded, “Because Pinchon’s

mandatory sentence of life with the possibility of parole after 51 years is arguably the

functional equivalent of a mandatory sentence of life without parole, we conclude that Pinchon

has made a prima facie showing that the rule of constitutional law established in Miller and

Montgomery is retroactively applicable to him.” Id.

       After the Sixth Circuit finished its prima facie review, Pinchon, represented by a federal

defender, filed an amended petition for a writ of habeas corpus. The amended petition states

in part, “Pinchon’s sentence is unconstitutional because it was mandatorily imposed for a crime

he committed as a juvenile, because it categorically denies him parole, and because it requires

him to serve a sentence of 51 to 60 years without any opportunity to gain release by showing

his crime did not reflect irreparable corruption.” (Doc. 25, PageID.85.)

       In June 2018, this Court referred all pretrial matters in this case to Magistrate Judge

Newbern. In September 2020, she issued a report and recommendation to deny Pinchon’s

petition. (Doc. 41.)

       Both Pinchon and Russell Washburn, the warden of Pinchon’s correctional facility,

object to Magistrate Judge Newbern’s report and recommendation. (Doc. 42, 43.)

                                              II.

       When, as here, a party objects to a Magistrate Judge’s report and recommendation, the

Court reviews the issues raised by the objection de novo. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).




                                               7

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 7 of 23 PageID #: 431
                                              III.

                                               A.

       Absent Pinchon’s objections, the resolution of his petition would seem to involve a

straightforward application of the Antiterrorism and Effective Death Penalty Act (AEDPA)

and the Sixth Circuit’s decision in Atkins v. Crowell, 945 F.3d 476 (6th Cir. 2019).

       Under AEDPA, if a state court “adjudicates [a petitioner’s claim] on the merits,” then

a federal court cannot issue a writ of habeas corpus based on that claim unless (1) the state

court’s adjudication “resulted in a decision that was contrary to, or involved an unreasonable

application of” a U.S. Supreme Court holding or (2) “resulted in a decision that was based on

an unreasonable determination of the facts.” 28 U.S.C. § 2254(d).

       Here, the Tennessee Court of Criminal Appeals adjudicated Pinchon’s claim based on

Miller and Montgomery “on the merits.” In particular, it recognized that Miller applied

retroactively, but found that it did not warrant granting Pinchon relief because “[Pinchon] did

not receive a mandatory sentence of life without the possibility of parole, as contemplated by

Miller.” (Doc. 27-4, PageID.296.)

       Given that “on the merits” determination by the state appellate court, Atkins appears to

be right on point. In that case, Howard Atkins, like Pinchon, was convicted by a Tennessee

jury of committing a murder when he was minor. 945 F.3d at 477. And just like Pinchon,

Atkins was sentenced to life—he had to spend at least 51 years in prison. Id. And, also like

Pinchon, Atkins presented a Miller claim to the Tennessee Court of Criminal Appeals. And,

like here, that state appellate court “distinguished Miller because, unlike the juveniles in

[Miller], Atkins could be released after 51 years’ imprisonment and so was ‘not serving a

sentence of life without the possibility of parole.’” Id. Turning to § 2254(d), the Sixth Circuit
                                               8

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 8 of 23 PageID #: 432
found that the Tennessee appellate court’s adjudication of Atkin’s claim did not result in a

decision that was “contrary to” Miller: “Whether read broadly or narrowly, Miller creates a

legal rule about life-without-parole sentences. And, whether one looks at Atkins’s sentence

formally or functionally, he did not receive a life-without-parole sentence.” Id. at 478. As for

the “unreasonable application” route to bypassing § 2254(d), the Sixth Circuit explained that

because Atkins was not sentenced to life without the possibility of parole, he was advocating

for an extension of Miller. And “[a] state decision cannot have unreasonably applied a Supreme

Court precedent if a habeas petitioner needs a federal court ‘to extend that precedent’ to obtain

relief.” Id. at 479. Thus, Atkins could not clear § 2254(d)’s bar to the issuance of a writ of

habeas corpus. Id. at 479–80.

       All of that seems straightforward enough. And all of that seems to dictate the outcome

here. Indeed, Magistrate Judge Newbern asked for supplemental briefing on Atkins, duly

considered the supplemental briefs, and in a well-reasoned report, found that Atkins dictates

that § 2254(d) bars relief.

                                               B.

       Pinchon disagrees with the Magistrate Judge. And in two of his objections, he asks this

Court to take a hard look at the Tennessee Court of Criminal Appeals’ opinion. A meticulous

focus on the words the state appellate court used, argues Pinchon, reveals that its decision is

“contrary to” Supreme Court precedent or is “based on an unreasonable determination of the

facts” (or both). Either way, Pinchon says he has cleared § 2254(d)’s bar to the writ. And once

past that hurdle, Pinchon argues that this Court can examine his Miller claim de novo and find,

like two Court of Appeals judges have suggested, that Miller applies to his 51-year sentence.

See Starks v. Easterling, 659 F. App’x 277, 284 (6th Cir. 2016) (White, J., concurring)
                                               9

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 9 of 23 PageID #: 433
(“Although [Tennessee’s] statute nominally distinguishes between life and life without parole,

there is effectively no difference where release eligibility begins only after 51 to 60 years of

service on the sentence. . . . Thus, I conclude that Starks’s mandatory life sentence violates

Miller.”); Atkins v. Crowell, 945 F.3d 476, 481 (6th Cir. 2019) (Cole, C.J., concurring) (“[T]he

logic of Roper, Graham, Miller, and Montgomery ineluctably extends not only to de jure life

without parole sentences but also to de facto ones: both types of sentences deny a child offender

a chance to return to society.”).

       The Court considers first Pinchon’s objection that the Tennessee Court of Criminal

Appeals’ decision is “contrary to” Supreme Court precedent; it then examines his objection

that the state court’s decision was “based on an unreasonable determination of the facts.”

                                                C.

       To understand Pinchon’s first objection, additional details about Montgomery v.

Louisiana, 136 S. Ct. 718 (2016), are useful. A threshold issue in Montgomery was whether

the U.S. Supreme Court could review the Louisiana Supreme Court’s decision to not give

Miller retroactive effect. 136 S. Ct. at 727. Because Montgomery’s Miller claim was brought

in a state collateral proceeding, an argument was made that the Louisiana Supreme Court

merely held that certain relief was not available in its state’s collateral proceedings—i.e., the

highest court in the state made a ruling on state law. Id. If that were true, the Louisiana Supreme

Court’s decision would not be reviewable. Id. On the other hand, if the Federal Constitution

both established a rule and required that the rule apply retroactively, then the Supreme Court

could review the Louisiana Supreme Court’s refusal to give Miller retroactive effect. Id. This

is because “States may not disregard a controlling, constitutional command in their own

courts.” Id. In finding that it could review the Louisiana Supreme Court’s decision, the U.S.
                                                10

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 10 of 23 PageID #: 434
Supreme Court “h[e]ld that when a new substantive rule of constitutional law controls the

outcome of a case, the Constitution requires state collateral review courts to give retroactive

effect to that rule.” Id. at 729. And the Court similarly stated, “If a state collateral proceeding

is open to a claim controlled by federal law, the state court has a duty to grant the relief that

federal law requires.” Id. at 731 (internal quotation marks omitted).

       With that additional information about Montgomery, the Court turns to Pinchon’s first

objection to the Magistrate Judge’s report. Although Pinchon’s objections are not completely

clear to this Court, it appears that this first objection is in fact two closely related arguments.

       In one version of the objection, Pinchon points out that Montgomery “h[e]ld that when

a new substantive rule of constitutional law controls the outcome of a case, the Constitution

requires state collateral review courts to give retroactive effect to that rule.” (Doc. 43,

PageID.413 (quoting 136 S. Ct. at 729).) According to Pinchon, a “rule of constitutional law

controls the outcome of a case” when the “logic of the rule newly justifies an outcome in the

petitioner’s favor.” (Doc. 43, PageID.413.) And, Pinchon thinks that is just the case here:

according to Judge White, Chief Judge Cole, and perhaps other judges, the logic of Miller

applies to an at-best 51-year sentence. (Doc. 43, PageID.414.) And so, under Montgomery, the

Tennessee Court of Criminal Appeals was “require[d] . . . to give retroactive effect to that

rule,” id. at 729. It did not do so, and so its decision is “contrary to” Montgomery. If follows,

says Pinchon, that he has cleared § 2554(d).

       This Court is not persuaded. Montgomery held that “when a new substantive rule of

constitutional law controls the outcome of a case,” a state court must give the rule retroactive

effect. 136 S. Ct. at 729 (emphasis added). Montgomery did not say that when the “logic” of a

new rule may control the outcome of a case, a state court must give the logic retroactive effect.
                                                11

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 11 of 23 PageID #: 435
Pinchon seeks to fill this silence with Francis v. Franklin, 471 U.S. 307 (1985). (Doc. 43,

PageID.413.) In Francis, the Supreme Court applied a constitutional rule in a scenario slightly

different than the one in which the rule originated. See id. at 316–17. And it found that the

petitioner was entitled to habeas corpus relief. Id. at 327. So, perhaps, Francis applied the

“logic” of a rule to grant a writ. But Francis did not hold that a rule controls the outcome of a

case as that phrase is used in Montgomery whenever the rule’s logic controls the outcome of a

case—Francis was decided decades before Montgomery. So Pinchon has not persuaded this

Court that Montgomery’s holding required the Tennessee Court of Criminal Appeals to apply

the “logic” of Miller. As for Miller’s rule, the Sixth Circuit has stated, “Miller creates a legal

rule about life-without-parole sentences.” Atkins, 945 F.3d at 478. Pinchon’s sentence is not

life without parole. As such, Pinchon has not shown that the Tennessee Court of Criminal

Appeals acted contrary to Montgomery’s requirement to give effect to “a new substantive rule

of constitutional law [that] controls the outcome of a case.”

       That leaves the second variant of Pinchon’s first objection. As noted above, in

Montgomery the Supreme Court also said, “If a state collateral proceeding is open to a claim

controlled by federal law, the state court has a duty to grant the relief that federal law

requires.” 136 S. Ct. at 731 (emphasis added). In Pinchon’s view, the Tennessee Court of

Criminal Appeals did not fulfill this duty. (See Doc. 25, PageID.101–102; Doc. 43,

PageID.415–416.) Pinchon points out that the Tennessee court focused on what Miller

“compelled”: “While the next logical step may be to extend protection to these types of

sentences, that is not the precedent which now exists. We are not compelled to grant

[Appellant’s] request to expand the meaning of the Miller holding.” (Doc. 27-1, PageID.250

(emphasis added); see also Doc. 43, PageID.414.) According to Pinchon, this language shows
                                               12

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 12 of 23 PageID #: 436
that the Tennessee Court of Criminal Appeals mistakenly believed that it could grant him relief

only if Miller “compelled” a finding that his sentence was unconstitutional (Doc. 43,

PageID.413–414), i.e., only if the narrowest interpretation of Miller’s holding dictated that his

sentence was unconstitutional. Apparently, Pinchon thinks that Montgomery demands that the

Tennessee appellate court first determine the scope of Miller’s holding (which may or may not

be limited to life-without-parole sentences), and only after that, decide whether his sentence

fell within that scope. (See Doc. 43, PageID.415–416.) So, argues Pinchon, the Tennessee

Court of Criminal Appeals did not fulfill its “duty to grant the relief that federal law requires,”

Montgomery, 136 S. Ct. at 731. And thus, its decision is “contrary to” Montgomery.

       The Court is not convinced that the Tennessee Court of Criminal Appeals failed to

determine Miller’s scope and instead assumed that it could not grant relief unless Miller

“compelled’ it to do so. That court stated, “In Miller, the Supreme Court held that ‘the Eighth

Amendment forbids a sentencing scheme that mandates life in prison without possibility of

parole for juvenile offenders.’” (Doc. 27-1, PageID.250 (quoting Miller, 567 U.S. at 479).)

And later in its opinion, “[Appellant] did not receive a mandatory sentence of life without the

possibility of parole, as contemplated by Miller.” (Doc. 27-1, PageID.250.) Those statements

sound like an interpretation of Miller’s scope. And only after making those statements did the

Tennessee Court of Criminal Appeals quote its earlier opinion in Perry: “While the next logical

step may be to extend protection to these types of sentences, that is not the precedent which

now exists. We are not compelled to grant the [Appellant’s] request and expand the meaning

of the Miller holding.” (Doc. 27-1, PageID.250 (quoting Perry v. State, No. W2013-00901-

CCA-R3PC, 2014 WL 1377579, at *5 (Tenn. Crim. App. Apr. 7, 2014)).) Taking all this

together then, the Tennessee Court of Criminal Appeals interpreted Miller and then, in quoting
                                                13

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 13 of 23 PageID #: 437
Perry, indicated that the Eighth Amendment’s prohibition on “cruel and unusual punishment”

might in a future case be expanded to prohibit sentencing juvenile offenders to lengthy term-

of-years sentences, but it did not feel “compelled,” i.e., persuaded, to expand the prohibition

in Pinchon’s case. Thus, the Tennessee Court of Criminal Appeals did not simply assume that

it could not grant relief unless the narrowest interpretation of Miller’s holding compelled it to

do so. As such, the Tennessee court did not fail “to grant the relief that federal law requires,”

Montgomery, 136 S. Ct. at 731 (emphasis added).

       In sum, under either variant of his first objection, Pinchon has not shown that the

Tennessee Court of Criminal Appeals’ adjudication of his Miller claim resulted in a decision

that is “contrary to” Montgomery as that phrase is used in 28 U.S.C. § 2254(d) and as that

phrase was applied in Atkins.

                                               D.

       In his second objection to the Magistrate Judge’s report, Pinchon argues that the

Tennessee Court of Criminal Appeals’ decision is “based on an unreasonable determination of

the facts,” and thus, he clears § 2254(d)’s bar to the writ. In its opinion, the state appellate

court stated, “Although [Tennessee Code § 40-35-501(i)(1)] does not refer to a sentence of life

as one with the possibility of parole, a defendant sentenced to life for a first degree murder

conviction occurring after July 1, 1995, is eligible for release after serving at least fifty-one

years.” (Doc. 27-1, PageID.250 (emphasis in original).) Based on the court’s use of emphasis,

Pinchon argues that “the TCCA indicated that it believes that [he] will have the possibility of

something that is the functional equivalent of parole.” (Doc. 43, PageID.416.) “But, as a matter

of fact,” says Pinchon, “[he] is not eligible for parole or for any functional equivalent.” (Doc.

43, PageID.417.) Pinchon points out that he “will never face a parole board or any decision-
                                               14

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 14 of 23 PageID #: 438
maker that would consider whether he deserves release in light of reformation and

circumstances surrounding the offense.” (Id.) So, says Pinchon, the Tennessee Court of

Criminal Appeals’ decision rested on “an erroneous premise by presuming that a ‘life’ sentence

is essentially the same thing as a sentence of ‘life with the possibility of parole.” (Id.)

       The Court is again not persuaded. In the passage with the emphasized language, the

Tennessee Court of Criminal Appeals was correctly recognizing that similar to a life with

parole sentence, Pinchon is not guaranteed to spend the rest of his days in prison. So this Court

perceives no factual error. And even if the state court made a factual error, this Court fails to

see how the state court’s decision is “based on” that error as § 2254(d)(2) requires. The

Tennessee Court of Criminal Appeals stated, “The Appellant in this case received a sentence

of life, which carries the possibility of release, albeit after fifty-one years. He did not receive

a mandatory sentence of life without the possibility of parole, as contemplated by Miller.”

(Doc. 27-1, PageID.250.) So whether Pinchon’s sentence is or is not similar to a life-with-

parole sentence, the bottom line for the Tennessee Court of Criminal Appeals was that

Pinchon’s sentence was not life without parole—the sentence at issue in Miller.

       Pinchon’s second objection will thus be overruled.

                                                E.

       Pinchon makes a third objection too, but it is not one that this Court need address. He

argues that the Tennessee Court of Criminal Appeals unreasonably applied Miller. But Pinchon

recognizes that this argument is foreclosed by the Sixth Circuit’s decision in Atkins v. Crowell,

945 F.3d 476 (6th Cir. 2019). (Doc. 43, PageID.418.) As Pinchon makes the objection only to

preserve the issue for federal appellate courts, this federal trial court will say nothing more

about it.
                                                15

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 15 of 23 PageID #: 439
                                             * * *

       In short, Pinchon’s objections to the Magistrate Judge’s report and recommendation

will be overruled.

                                               IV.

       What has been said so far would be the end of the matter in most cases—a magistrate

judge made a recommendation unfavorable to one party, that party objected, and a district

judge overruled those objections. But in this case, the party that prevailed before the magistrate

judge, Warden Washburn, has also filed two objections.

       Both of the Warden’s objections are based on 28 U.S.C. § 2244(b)(4). Section

2244(b)(4) states, “A district court shall dismiss any claim presented in a second or successive

application that the court of appeals has authorized to be filed unless the applicant shows that

the claim satisfies the requirements of this section,” i.e., § 2244. Section 2244 has several

requirements. One is that a claim in a successive petition must be based on a new, retroactive

constitutional rule or previously undiscovered facts. See 28 U.S.C. § 2444(b)(2). Another

requirement of § 2244 is the petition be timely filed. See 28 U.S.C. § 2444(d)(1). In the

Warden’s view, Pinchon has met neither of these requirements. And, argues the Warden, “the

Magistrate Judge erred by not conducting any analysis under § 2244(b)(4) as it was statutorily

required to do.” (Doc. 42, PageID.404.)

                                               A.

       The Court first addresses the Warden’s objection that the Magistrate Judge erred in not

deciding whether Pinchon’s claim relies on a new, retroactive constitutional rule.

       To understand this argument, some legal background is useful. To oversimplify

slightly, under § 2244(b)(2), a successive petition “shall be dismissed” unless one of two
                                               16

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 16 of 23 PageID #: 440
exceptions are satisfied: the petitioner’s claim relies on a new, retroactive constitutional rule

or the claim is based on facts not previously discoverable through due diligence. The federal

appellate courts and the federal district courts each have role to play in enforcing

§ 2244(b)(2)’s prohibition on successive petitions. Under § 2244(b)(3)(C), the federal

appellate courts decide whether the petitioner has a made “a prima facie showing” that his

claim falls within one of the two exceptions. But even when the federal appellate court makes

that determination, § 2244(b)(4) requires the federal district court to make an independent

determination as to whether the § 2244(b)(2)’s successive-petition bar applies or whether one

of the two exception applies. See Tyler v. Cain, 533 U.S. 656, 661 n.3 (2001) (“[A] court of

appeals may authorize [a successive] filing only if it determines that the applicant makes a

‘prima facie showing’ that the application satisfies the statutory standard. But to survive

dismissal in district court, the applicant must actually ‘sho[w]’ that the claim satisfies the

standard.” (internal citations omitted)); In re Embry, 831 F.3d 377, 378 (6th Cir. 2016)

(“Embry need only make a ‘prima facie’ showing of an entitlement to relief, and the district

court is free to decide for itself whether Embry’s claim relies on a new rule made retroactive

by the Supreme Court.” (internal citations omitted)). So even though the Sixth Circuit

authorized Pinchon to file a successive petition, § 2244(b)(4) places an obligation on this Court

to independently decide whether Pinchon’s claim satisfies one of the two exceptions for

successive petitions. The exception that is relevant here is set out in § 2244(b)(2)(A): “the

applicant shows that the claim relies on a new rule of constitutional law, made retroactive to

cases on collateral review by the Supreme Court, that was previously unavailable.”

       With that background on § 2244(b), the Warden’s first objection can be readily

understood. In issuing her report, the Magistrate Judge did not mention § 2244(b) and did not
                                               17

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 17 of 23 PageID #: 441
make any recommendation as to whether Pinchon’s claims relies on a new, retroactive

constitutional rule. In the Warden’s view, § 2244(b)(4) required the Magistrate Judge—and

requires this Court—to make a finding as to whether Pinchon’s claim fell within the exception

for successive petitions provided by § 2244(b)(2)(A). (Doc. 42, PageID.407.)

       On the facts of this case, it was not error for the Magistrate Judge to bypass § 2244(b)(4)

and instead recommend dismissal on other grounds. As an initial matter, it appears that

§ 2244(b)(4), the rule requiring district courts to dismiss claims in a successive petition if they

do not satisfy § 2244’s requirements, is not jurisdictional. In recent years, the Supreme Court

has emphasized that claim-processing rules—even mandatory ones—are different from rules

that affect a court’s jurisdiction: “A rule is jurisdictional if the Legislature clearly states that a

threshold limitation on a statute’s scope shall count as jurisdictional.” Gonzalez v. Thaler, 565

U.S. 134, 141, (2012). And the Sixth Circuit has stated that § 2244(b)(4) does not “‘clearly

state’ a jurisdictional bar.” Williams v. United States, 927 F.3d 427, 438 (6th Cir. 2019)

(quoting Gonzalez, 565 U.S. at 141). Secondly, the Warden in this case failed to make any

argument in favor of a successive-petition bar when answering Pinchon’s petition. In fact, the

Warden’s answer suggested that there was no such bar: “The amended petition constitutes a

second habeas petition . . . . However, Petitioner has properly and successfully sought

authorization to proceed on this petition from the court of appeals.” (Doc. 28, PageID.324.) It

was not until this case had been pending for years and after the Magistrate Judge sought

supplemental briefing on Atkins that the Warden—for the first time—asserted § 2244(b)(2)’s

successive-petition bar. Given the procedural posture, and given that Pinchon’s petition was

subject to dismissal on other grounds, the Court is not convinced that the Magistrate Judge



                                                 18

   Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 18 of 23 PageID #: 442
erred in not making a finding under § 2244(b)(4). And for the same reason, this Court need not

make that finding, either.

       But supposing otherwise, Pinchon has “show[n] that [his] claim relies on a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court, that

was previously unavailable,” 28 U.S.C. § 2244(b)(2)(A).

       The Warden homes in on the word “relies” in the statute. According to the Warden, the

Sixth Circuit held in Atkins that “Miller create[d] a legal rule about life-without-parole

sentences” and Pinchon was not sentenced to life without parole. (Doc. 42, PageID.407.) So,

the Warden concludes, Pinchon’s claim cannot “rel[y]” on Miller. (See id.)

       Pinchon’s claim clearly relies on Miller. Without Miller, Pinchon would have to lay a

new foundation to show that his sentence was prohibited by the Eighth Amendment. But with

Miller, Pinchon’s argument is, at most, a remodel. Indeed, in his view and the view of some

Court of Appeals judges, Miller’s logic applies to lengthy term-of-years sentences. So

Pinchon’s claim “relies” on Miller. Cf. In re Hoffner, 870 F.3d 301, 309 (3d Cir. 2017)

(providing—for purposes of a prima facie showing—a claim that seeks a “non-frivolous

extension” of new constitutional rule “relies” on that rule).

       In further support of this conclusion, the Court notes that Sixth Circuit granted Pinchon

authorization to file a successive petition based on Miller. To be sure, that was merely a

determination that Pinchon had made a prima facie showing. But the Sixth Circuit was fully

aware that the sentence at issue in Miller was different than Pinchon’s sentence: “Because

Pinchon’s mandatory sentence of life with the possibility of parole after 51 years is arguably

the functional equivalent of a mandatory sentence of life without parole, we conclude that

Pinchon has made a prima facie showing that the rule of constitutional law established in Miller
                                               19

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 19 of 23 PageID #: 443
and Montgomery is retroactively applicable to him.” In re Pinchon, No. 17-5104, 2017 WL

11037420, at *2 (6th Cir. Aug. 18, 2017). In other words, despite being aware of the differences

in the two sentences, the Sixth Circuit found that Pinchon had made a prima facie showing that

his claim “relies” on Miller.

       In short, the Court finds that it is not necessary to resolve the successive-petition issue

because other grounds are dispositive and because the Warden did not raise the issue in his

answer. But if § 2244(b)(4) nonetheless requires the Court to address that issue, Pinchon has

“show[n] that [his] claim relies on a new rule of constitutional law, made retroactive to cases

on collateral review by the Supreme Court, that was previously unavailable,” 28 U.S.C.

§ 2244(b)(2)(A).

                                               B.

       In his second objection, the Warden again points to the district court’s obligation under

§ 2244(b)(4). (See Doc. 42, PageID.408.) Recall that under § 2244(b)(4), “A district court shall

dismiss any claim presented in a second or successive application that the court of appeals has

authorized to be filed unless the applicant shows that the claim satisfies the requirements of

this section,” i.e., § 2244. One of § 2244’s requirements is that a petition be filed within one

year of the latest of four dates. The date that is relevant in this case is “the date on which the

constitutional right asserted was initially recognized by the Supreme Court, if the right has

been newly recognized by the Supreme Court and made retroactively applicable to cases on

collateral review.” 28 U.S.C. § 2244(d)(1)(C). The Warden argues that Miller was decided in

2012. (Doc. 39, PageID.369.) Yet, says the Warden, Pinchon did not file his petition until

2016. (See id.) Thus, says the Warden, Pinchon’s petition is too late. And, the Warden argues,



                                               20

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 20 of 23 PageID #: 444
§ 2244(b)(4) obligated the Magistrate Judge—and obligates this Court—to make that finding.

(Doc. 42, PageID.408.)

       This Court disagrees. As already stated, § 2244(b)(4) is not a limit on this Court’s

jurisdiction. And even if § 2244(b)(4) requires this Court to address a potential statute-of-

limitations bar in some cases, this is not such a case. The Warden acknowledges that “[a]

statute-of-limitations defense is typically forfeited ‘if not raised in a defendant’s answer or in

an amendment thereto.’” (Doc. 42, PageID.408); see also Day v. McDonough, 547 U.S. 198,

202 (2006) (discussing § 2244(d)(1)’s statute-of-limitations bar and providing “[o]rdinarily in

civil litigation, a statutory time limitation is forfeited if not raised in a defendant’s answer or

in an amendment thereto.”). And here, the Warden’s answer indicated that Pinchon’s petition

was timely: “the amended petition was untimely filed because it was filed after the statute of

limitations expired on July 13, 2017. However, the amended petition relates back to the

original petition because Petitioner’s counsel restated the claims in the original petition as

instructed by the Court. Consequently, the amended petition may be addressed.” (Doc. 28,

PageID.324 (emphasis added).) It was not until the Magistrate Judge requested supplemental

briefing on Atkins that the Warden, for the first time, claimed that Pinchon’s petition was

untimely. (Doc. 39, PageID.369.) Indeed, the Warden concedes, “In the answer, Respondent

submitted that the petition was timely filed.” (Doc. 42, PageID.403.) As such, it appears that

the Warden forfeited a statute-of-limitations defense.

       The Warden thinks otherwise, claiming that his “supplemental brief can be considered

a court-ordered, amended pleading to his original answer due to intervening case law.” (Doc.

42, PageID.408.) But what intervening case law? Apparently, the Warden is referring to Atkins.

But from the very outset of this case the Warden knew Pinchon’s claim was based on Miller,
                                                21

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 21 of 23 PageID #: 445
knew Miller was decided in 2012, and knew that Pinchon filed his petition in 2016. Maybe

Atkins strengthened the Warden’s statute-of-limitations defense (although it is not apparent

how), but even without Atkins, the Warden had enough to raise the defense in his answer. Yet

he did not. In any event, a supplemental brief is not a motion to amend an answer.

       The Warden also argues that his wavier in his answer was inadvertent. (Doc. 42,

PageID.409.) By claiming inadvertence, the Warden seeks to invoke an exception to waiver

set out in Day v. McDonough, 547 U.S. 198 (2006). There, the district court “confronted no

intelligent waiver” of the statute-of-limitations bar set out in § 2244(d)(1). Id. at 202. But here,

it is questionable that the Warden’s waiver was inadvertent—it certainly did not involve the

mistaken understanding of the law at issue in Day. See id. (“[H]ad the State followed the

Eleventh Circuit’s instruction on computation of elapsed time, the timeliness concession would

not have been made.”). But even if the Warden’s waiver was inadvertent, Day merely says that

this Court may raise timeliness sua sponte—not that it must. See id. at 209.

       In short, this Court agrees with the Magistrate Judge: “In light of [the Warden’s]

acknowledged waiver, and considering the late stage of these proceedings, the Court declines

[the Warden’s] invitation to consider the timeliness of Pinchon’s amended petition sua sponte.”

(Doc. 41, PageID.393.)

                                              * * *

       Given the Warden’s answer and the subsequent procedural history, and given that

Pinchon’s petition will be denied on other grounds, § 2244(b)(4) does not require this Court to

address the successive-petition bar of § 2244(b)(2) or the timeliness bar of § 2244(d)(1). The

Warden’s objections will be overruled.



                                                22

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 22 of 23 PageID #: 446
                                              V.

       For the reasons given, the Court ADOPTS Magistrate Judge Newbern’s report and

recommendation (ECF No. 41), overrules Pinchon’s objections (ECF No. 43), and overrules

Warden Washburn’s objections (ECF No. 42). For the reasons provided in her report, and for

the reasons set out in this opinion, Pinchon’s petition for a writ of habeas corpus is DENIED.

       The Court believes that reasonable jurists could debate whether 28 U.S.C. § 2254(d)

bars Pinchon’s petition for a writ of habeas corpus. See Slack v. McDaniel, 529 U.S. 473, 483–

84 (2000). And reasonable jurists could debate whether Miller’s holding extends to Pinchon’s

sentence. So the Court GRANTS Pinchon a certificate of appealability. And if Pinchon chooses

to appeal, he may proceed in forma pauperis. See 28 U.S.C. § 1915(a)(3).

       SO ORDERED.

       Dated: March 31, 2021


                                           s/Laurie J. Michelson
                                           LAURIE J. MICHELSON
                                           UNITED STATES DISTRICT JUDGE




                                              23

  Case 3:16-cv-03031 Document 45 Filed 03/31/21 Page 23 of 23 PageID #: 447
